Luke, J.
1. Suit may be instituted against the heirs of an estate, where the estate has been distributed to them without notice of an existing debt, and the creditor may compel them to contribute pro rata to the payment of his debt. Civil Code (1910), § 3998. Such suit does not necessarily have to be instituted in a court of equity, but may be instituted in a court of law. Jones v. Parker, 55 Ga. 11; Jones v. Parker, 60 Ga. 500. Therefore the city court of Atlanta was not without jurisdiction to hear, determine, and render judgment in this case.
2. The court did not err in overruling the demurrers of the defendants.

Judgment affirmed.


Wade, G. J., and Jenkins, J., concur